Judgment modified, on the law, by directing that the assessment for the year 1933 of the premises No. 42 Howard street be corrected by reducing the assessment from $80,000 to $40,000, and as so modified the judgment is affirmed, with costs to the petitioner. The modification is made upon the same legal ground as that stated in Matter of Wright v. Comr. of Assessment & Taxation [ante, p. 886], decided herewith. The court disapproves of that portion of the decision entitled “ Conclusions of Law,” designated as “ First,” “ Second ” and “ Third.” Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.